Fourth Court of Appeals
                                San Antonio, Texas
                                    December 31, 2021

                                   No. 04-21-00372-CV

                             EAGLE ROCK TIMBER, Inc.,
                                    Appellant

                                             v.

      WHEAT CRAFT, Inc., Solid Rock Crushing, LLC, and Rock Hard Rental, LLC,
                                   Appellees

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 18992B
                       Honorable M. Rex Emerson, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before January 12, 2022.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court